Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 1 of 26 Pageid#: 11234
                                                                      CLERKS OFFICE U.S. DIST. COURT
                                                                         AT CHARLOTTESVILLE, VA
                                                                                FILED
                      IN THE UNITED STATES DISTRICT COURT                   06/11/2020
                     FOR THE WESTERN DISTRICT OF VIRGINIA                JULIA C. DUDLEY, CLERK
                               Charlottesville Division                  BY: /s/ J. JONES
                                                                             DEPUTY CLERK
   ELIZABETH SINES et al.,             )       Civil Action No. 3:17-cv-00072
        Plaintiffs,                    )
                                       )
   v.                                  )       MEMORANDUM OPINION
                                       )
   JASON KESSLER et al.,               )
        Defendants.                    )       By:    Joel C. Hoppe
                                       )              United States Magistrate Judge

           This matter is before the Court on Plaintiffs’ Motion to Compel and for Sanctions

   Against Defendant James Fields. ECF No. 671 (“Pls.’ Mot.”). Plaintiffs contend that Fields has

   refused to obey multiple court orders “directing him to produce documents, identify and give

   access to his social media accounts, and instruct social media companies to release his messages

   to Plaintiffs” and recently admitted he did not keep Christmas cards that Defendant Vanguard

   America sent to him while he has been incarcerated. Pls.’ Mot. 2; see id. at 10.1 They ask the

   Court to impose evidentiary sanctions to help level the playing field at trial and deter similar

   misconduct. See id. at 2–3, 17–22, 23–25; Fed. R. Civ. P. 37(b)(2). The motion has been fully

   briefed, ECF Nos. 671, 686, 693, and may be decided without oral argument. Tr. of Disc. Status

   Conf. 7–9 (Apr. 27, 2020), ECF No. 721; see Fed. R. Civ. P. 78(b); W.D. Va. Gen. R. 4(c)(2).

   For the reasons explained below, Plaintiffs’ motion to compel will be granted in part and denied

   in part, and their motion for sanctions will be denied without prejudice. The parties shall bear

   their own expenses incurred in litigating the motion to compel. Fed. R. Civ. P. 37(a)(5)(C).

                                               I. Background




   1
    Pinpoint citations to documents filed electronically with this Court use the “page X of Y” numbers
   generated by CM/ECF.

                                                      1
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 2 of 26 Pageid#: 11235




          On August 11–12, 2017, “Defendants in this lawsuit, including the Ku Klux Klan,

   various neo-Nazi organizations, and associated white supremacists, held rallies in

   Charlottesville, Virginia. Violence erupted.” Sines v. Kessler, 324 F. Supp. 3d 765, 773 (W.D.

   Va. 2018) (Moon, J.); see Second Am. Compl. ¶¶ 1–7, ECF No. 557. Plaintiffs, several residents

   who were injured that weekend, contend that “this violence was no accident”—rather, they

   allege the Defendants “conspir[ed] to engage in violence against racial minorities and their

   supporters” in violation of the Civil Rights Act of 1871, 42 U.S.C. § 1985, and related state laws.

   Sines, 324 F. Supp. 3d at 773. Six allegedly were injured when Fields drove his car into a crowd

   of counter-protesters after the main “Unite the Right” event on Saturday, August 12th. See id. at

   774–75. “While ultimate resolution of what happened at the rallies awaits another day,” the

   District Court has held the remaining Plaintiffs plausibly alleged that the remaining Defendants,

   Fields included, “formed a conspiracy to commit the racial violence that led to the Plaintiffs’

   varied injuries.” Id. at 773; see generally id. at 775, 778–79, 788, 796–98, 803, 807 n.10.

                                                    *

          Plaintiffs filed this lawsuit on October 11, 2017. ECF No. 1. On October 24, Fields was

   personally served with a summons and copy of Plaintiffs’ Complaint at a local jail, ECF No. 65,

   where he had been detained on state-court charges since his arrest on August 12, see Def.

   Fields’s Br. in Opp’n to Pls.’ Mot. 2, ECF No. 686. Fields hired David Campbell, Esq., David

   Hauck, Esq., and Justin Gravatt, Esq., to represent him in this matter. ECF Nos. 135, 156. Mr.

   Gravatt participated in the parties’ Rule 26(f) planning meeting on November 29, 2017. See Joint

   R. 26(f) Rep. 1, 6, ECF No. 135. The parties did not agree upon any changes to the normal

   discovery rules or procedures. See id. at 3–4.




                                                    2
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 3 of 26 Pageid#: 11236




          Plaintiffs filed their Amended Complaint in early January 2018. ECF No. 175. On

   January 25, Plaintiffs served on Fields’s counsel their [Corrected] First Set of Requests for

   Production of Documents and First Set of Interrogatories. See Pls.’ Mot. Exs. A & B, ECF Nos.

   671-1, 671-2. Plaintiffs’ interrogatories asked Fields to identify “all means of communication”

   that he used “to communicate concerning the [August 11–12, 2017] Events,” including email

   accounts, social media usernames, or Discord channels, and to identify the specific “Electronic

   Devices” he used to communicate about those Events. Id. Ex. B, at 9. Their requests for

   production (“RFP”) generally sought copies of “[a]ll Documents and Communications

   concerning the Events” and other relevant topics like racially or religiously motivated violence.

   Id. Ex. A, at 9–11. Fields’s responses or objections were due by February 26. See Sines v.

   Kessler, No. 3:17cv72, 2019 WL 3757475, at *6 (W.D. Va. Aug. 9, 2019); Fed. R. Civ. P.

   33(b)(2), 34(b)(2). His counsel missed that deadline.

          I held my first conference call with counsel for the parties on March 16, 2018. See Tr. of

   Mar. 16, 2018 Conf. Call, ECF No. 282. Plaintiffs’ counsel explained they had “not received any

   written responses to [their] requests for documents or [their] interrogatories from any of the

   defendants,” and “none of the defendants ha[d] produced a single document.” Id. at 10. They

   also had “very, very serious concerns” that relevant electronically stored information (“ESI”)

   would be lost or destroyed unless the Court issued a preservation order. See id. at 23. I told

   everyone on the call that I expected them “to preserve any potentially relevant evidence” and I

   took their “obligation to preserve this evidence very seriously.” Id. at 24. I also instructed the

   parties to meet and confer to see if they could negotiate an ESI protocol for my review. Id. at 28;

   see also id. at 23 (Plaintiffs’ counsel noting they were “thinking about [making] a request for an




                                                     3
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 4 of 26 Pageid#: 11237




   independent examiner to come in and do . . . an audit of [Defendants’] devices to make sure

   nothing has been deleted and, if it has, to try to get it restored”). They said that they would.

           On March 26, I denied Fields’s motion to stay discovery until his “criminal cases arising

   from the same incidents as alleged in the Amended Complaint” were resolved. Order of Mar. 26,

   2018, at 1 (internal quotation marks omitted), ECF No. 288; see Tr. of Mar. 16, 2018 Conf. Call

   16–21, 34, 41. I also ordered Fields to respond to Plaintiffs’ first set of written discovery requests

   within twenty-one days. See Order of Mar. 26, 2018, at 5. Counsel served his responses on April

   16, 2018. See Pls.’ Mot. Exs. C & D, ECF Nos. 671-3, 671-4. In their motion, Plaintiffs assert

   that Fields “largely objected, did not respond, and/or otherwise failed to produce responsive

   information . . . . based on objections that have no merit,” Pls.’ Mot. 3, including that he could

   not access his social media accounts from jail, he “did not post any original information

   regarding the rally,” and he did not possess “any responsive, nonprivileged documents” about

   any lawsuits, claims of violence, or arrests relating to or arising out of his own racially,

   ethnically, or religiously motivated conduct, id. at 4, 5, 6. It appears that Plaintiffs’ counsel first

   wrote to Fields’s attorneys about these problems on November 20, 2019. Def. Fields’s Br. in

   Opp’n to Pls.’ Mot. 3; see Pls.’ Mot. Ex. H, Letter from D. Campbell to M. Bloch 2–3 (Jan. 23,

   2020), ECF No. 671-8; Pls.’ Reply Br. in Supp. of Mot. 5, ECF No. 693; Sines, 2019 WL

   3757475, at *7 (summarizing Plaintiffs’ deficiency letter sent to other defense counsel on April

   24, 2018).

           In June 2018, I held a conference call to discuss the parties’ progress towards negotiating

   an ESI protocol. Tr. of June 5, 2018 Conf. Call, ECF No. 327. Mr. Campbell indicated that

   Fields could not comply with an imaging order because counsel couldn’t “make the agencies that

   ha[d] responsive devices . . . turn them over.” Id. at 12–13. Plaintiffs’ lead attorney responded,



                                                      4
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 5 of 26 Pageid#: 11238




   “We certainly understand, Your Honor. If Mr. Fields’[s] devices are in the possession of the

   government, we’ll have to work that out separately.” Id. On October 2, Plaintiffs filed their

   Motion to Compel Defendants to Permit Inspection & Imaging of Electronic Devices. ECF No.

   354 (“Pls.’ Mot. to Compel Imaging”). They asked the Court “to compel Defendants, with the

   exception of Defendant Fields, to submit electronic devices and social media that contain

   potentially relevant information to a neutral, third-party vendor for imaging and preservation of

   evidence” and to enter their proposed protocol for those Defendants to produce any relevant non-

   privileged ESI responsive to Plaintiffs’ discovery requests. Id. at 2. Plaintiffs made clear that

   their “motion [did] not apply” to Fields, id., and they did not raise any concerns about Fields’s

   responses to their written discovery requests, see id. at 2–5 & n.1 (discussing other Defendants’

   deficient responses and improper objections). Plaintiffs’ counsel later confirmed on the record

   that they were not pursuing anything from Fields through their motion to compel imaging. See

   Tr. of Hr’g on Pls.’ Mot. to Compel Imaging 4 (Nov. 9, 2018), ECF No. 385. On November 13, I

   granted Plaintiffs’ motion and directed the parties to file a final proposed ESI protocol for the

   Court’s signature. Order of Nov. 13, 2018, ECF No. 379. This laid the groundwork for the Court

   on November 19, 2018, to enter the Stipulation and Order for the Imaging, Preservation, and

   Production of Documents. ECF No. 383 (“ESI Order”).

           Plaintiffs and seventeen named Defendants “stipulated and agreed to the terms set forth”

   in that Order. ESI Order 2.2 Fields is not one of “the ‘Defendants,’” id., and he is mentioned only

   once in the Order: “Due to his current incarceration, the deadlines in Section II shall not apply to



   2
    “Plaintiffs and Defendants Christopher Cantwell, Nathan Damigo, Matthew Heimbach, Michael Hill,
   Identity Ervopa, Jason Kessler, League of the South, Eli Mosely [a.k.a. Elliott Kline], Nationalist Front,
   National Socialist Movement, Matthew Parrott, Robert [‘Azzmador’] Ray, Jeff Schoep, Richard Spencer,
   Traditionalist Worker Party, Michael Tubbs, and Vanguard America (collectively, the ‘Defendants,’ and
   with Plaintiffs, the ‘Parties’) hav[e] stipulated and agreed to the terms set forth herein[.]” Id.

                                                       5
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 6 of 26 Pageid#: 11239




   Defendant Fields. Plaintiffs and Defendant Fields will enter into a separate stipulation and

   proposed order as to the timing to be applied to Defendant Fields.” Id. at 7 n.2. Section II,

   captioned “Collection and Imaging of Documents,” id. at 7 (n.2 omitted), sets out specific steps

   that “the ‘Defendants,’” id. at 2, needed to complete by certain deadlines, including giving

   Plaintiffs’ counsel a certification form listing electronic devices and social media accounts that

   may contain relevant information (14 days), making available to the Vendor for imaging any

   selected electronic devices and social media accounts (28 days), and reviewing the results of the

   collection and producing to Plaintiffs’ counsel any non-privileged ESI responsive to their

   discovery requests, see id. at 3, 8–9, 16. Most of the Defendants bound by the ESI Order belated

   complied with it. See generally Sines, 2019 WL 3767475, at *9–12.

          Plaintiffs’ counsel and Mr. Campbell appeared together on multiple conference calls with

   me throughout 2019. See, e.g., Min. Entry of Feb. 12, 2019, ECF No. 411; Min. Entry of Feb. 21,

   2019, ECF No. 425; Min. Entry of July 2, 2019, ECF No. 512; Min. Entry of Oct. 18, 2019, ECF

   No. 579. On February 12, during a hearing to discuss how the Court should enforce the ESI

   Order, I told Mr. Campbell that he probably did not need to participate in the next conference on

   that subject. See Tr. of Feb. 12, 2019 Disc. Conf. Call 20–21, ECF No. 419. I asked Plaintiffs’

   counsel if she had “a different view,” to which she responded, “No, Your Honor, I don’t believe

   that Mr. Fields is part of the [S]tipulation.” Id. at 21. The parties were “about two months away

   from the close of discovery,” id. at 5, and had five months to prepare for a four-week jury trial

   scheduled to begin on July 8, 2019, see Notice of Hr’g-Jury Trial (June 12, 2018), ECF No. 328.

   On February 21, Mr. Campbell expressed concern that the parties could not complete discovery

   in time for trial. See Tr. of Feb. 21, 2019 Conf. Call 17–18, ECF No. 429.




                                                    6
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 7 of 26 Pageid#: 11240




          On March 1, 2019, I held a motion hearing at which I also briefly addressed certain

   ongoing discovery problems and delays that Plaintiffs’ counsel raised in a letter sent to the Court

   and to all Defendants or their counsel on February 27. Tr. of Mar. 1, 2019 Mot. Hr’g 18–23, ECF

   No. 441; Letter from M. Bloch to J. Hoppe et al. 1–3 (Feb. 27, 2019) (on file with Chambers).

   On March 4, I ordered “[a]ll Defendants covered by the [ESI] Stipulation & Order, ECF No. 383,

   [to] produce their electronic devices and social media account credentials . . . to the third-party

   vendor by the end of the day on Friday, March 8, 2019.” Order of Mar. 4, 2019, at 3 (emphasis

   omitted), ECF No. 440. Four weeks later, I continued the trial date because “the complicated

   nature of discovery” and repeated delays had made it impossible for the parties to meet

   remaining case deadlines. Order of Apr. 4, 2019, at 1, ECF No. 461. Many of those problems

   continued through the summer and fall of 2019. See, e.g., Sines, 2019 WL 3757475, at *11–13;

   Order of June 21, 2019, at 3–4, ECF No. 508; Social Media Order of Oct. 28, 2019, at 1–3, ECF

   No. 582 (“Social Media Order”).

          In July, a Virginia state-court judge sentenced Fields to life plus 419 years’ imprisonment

   after a jury convicted him of second-degree murder and multiple counts of malicious wounding

   arising out of the August 12 car attack. The Honorable Michael F. Urbanski, Chief United States

   District Judge, had already sentenced Fields to two consecutive terms of life imprisonment after

   he pleaded guilty to federal hate crimes arising out of the same event. See Am. J. in a Crim.

   Case, United States v. Fields, No. 3:18cr11 (W.D. Va. filed Oct. 1, 2019), ECF No. 63. Fields’s

   Fifth Amendment right against compelled self-incrimination should not have been a significant

   barrier to civil discovery after he was sentenced in the criminal cases. Order of Mar. 26, 2018, at

   2–5; see N. River Ins. Co. v. Stefanou, 831 F.2d 484, 487 (4th Cir. 1987).




                                                     7
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 8 of 26 Pageid#: 11241




          On October 16, Plaintiffs’ counsel emailed me and all defense counsel expressing

   concern that “despite Plaintiffs’ persistent inquires and multiple Court orders, Defendants

   individually and collectively have a long way to go to achieve anything close to full compliance

   with their discovery obligations.” Email from M. Bloch to J. Hoppe et al. 1 (Oct. 16, 2019 11:16

   PM). While Plaintiffs had “received partial production from certain Defendants” in the preceding

   four weeks, “not a single Defendant ha[d] provided all outstanding electronic devices and

   account credentials that contain relevant content to the third-party vendor, . . . and some

   Defendants still ha[d] not produced a single document.” Id. Plaintiffs’ email summarized sixteen

   named “Defendants’ document discovery deficiencies,”3 id., as well as their counsel’s efforts to

   confer with certain defense attorneys. See generally id. at 1–3. It did not mention Fields or his

   attorneys. Later that week, I held a two-hour conference call with counsel for the parties,

   including Plaintiffs and Fields, to discuss several Defendants’ outstanding discovery obligations

   and to set a detailed timeline for the parties to complete discovery. See generally Min. Entry of

   Oct. 18, 2019; Tr. of Oct. 18, 2019 Disc. Status Conf. 4–78, ECF No. 581. Plaintiffs’ counsel did

   not raise any concerns about Fields’s discovery responses or production. See Tr. of Oct. 18, 2019

   Disc. Status Conf. 26–34, 38–49, 50–74.

          On October 28, I gave “each Defendant” seven days to contact the Vendor “to determine

   what specific information, if any, the Vendor needs to access that Defendant’s identified social

   media accounts and [electronic] devices” and fourteen days to “give the Vendor the last known

   credentials used to access the identified social media accounts, regardless of whether the



   3
    The sixteen Defendants were: Elliott Kline (a.k.a. Eli Mosley); Vanguard America; Jeff Schoep;
   National Socialist Movement; Matthew Heimbach; Christopher Cantwell; Jason Kessler; Nathan Damigo;
   Identity Ervopa; Matthew Parrott; Michael Hill, Michael Tubbs, and League of the South; Robert
   “Azzmador” Ray; Traditionalist Worker Party; and Richard Spencer. Each is also included in the
   definition of “the ‘Defendants’” on page 2 of the ESI Order.

                                                    8
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 9 of 26 Pageid#: 11242




   Defendant currently has access to the platform, or whether an account is active, inactive, or

   inaccessible.” Social Media Order 2. I expected “[t]he parties . . . [would] work together to

   provide information to access any social media account and provide any Defendant’s . . . consent

   to access stored electronic communications and other account information to a social media

   provider.” Id. “Each Defendant [was] responsible for providing complete and accurate

   credentials (or consent) to access any social media accounts within the Defendant’s control that

   may contain discoverable information.” Id. The Order also directed the parties to jointly submit a

   proposed schedule for completing discovery that included specific deadlines for “the Vendor to

   provide each Defendant access to that Defendant’s imaged” ESI and for “each Defendant to

   review the imaged information and produce all discoverable material to Plaintiffs’ counsel in

   accordance with the [ESI] Stipulation and Order” entered nearly a year earlier. Id. at 3.

          On November 27, I entered an amended scheduling order directing the Vendor to

   “provide each Defendant with a complete copy of that Defendant’s [ESI] . . . by January 15,

   2020,” and giving “[e]ach Defendant” twenty-one days after the Vendor provides that material to

   produce to Plaintiffs’ counsel “any nonprivileged responsive ESI, along with a privilege log fully

   explaining why any responsive ESI was withheld.” Am. Sched. Order of Nov. 27, 2019, at 1

   (emphasis omitted), ECF No. 597. “Each party [must] produce all discoverable material to

   opposing counsel . . . by 5:00 p.m. EST on February 5, 2020,” and party depositions should be

   complete on or before July 17, 2020. Id. (emphasis omitted). A four-week jury trial starts on

   October 26, 2020. Id. at 2; Notice of Hr’g-Jury Trial (Nov. 27, 2019), ECF No. 598.

          Plaintiffs served their Second Set of Interrogatories on October 29, 2019. See Pls.’ Mot.

   Ex. I, at 3–14, ECF No. 671-9. They asked Fields to describe in detail any “[c]ontact or

   [c]ommunication” he had with any of “the other Defendants between January 2017 and August



                                                    9
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 10 of 26 Pageid#:
                                  11243



 13, 2017,” as well as for information about his “relationship” with any of the organizational

 Defendants and his involvement in any lawsuits and criminal proceedings or investigations

 related to the rallies. See id. at 11–14. Mr. Campbell served responses and objections on

 February 3, 2020, see Pls.’ Mot. Ex. E, at 2–11, ECF No. 671-5, followed two days later by a

 letter supplementing those responses, id. Ex. F, at 2, ECF No. 671-6. Mr. Campbell answered the

 interrogatories on Fields’s behalf and invoked his client’s Fifth Amendment right against

 compelled self-incrimination in response to several questions about Fields’s post-Rally

 communications with law enforcement and other government officials, as well as about “any Act

 of Violence in which he was allegedly involved.” See id. at 6–8. The letter noted that Fields did

 “not recall any additional social media accounts other than those previously identified in

 discovery” and could not remember “the passwords to any of his accounts.” Id. Ex. F, at 2

 (“Unlike some other Defendants, Fields has had no access to any social media or his phone or

 computer since at least August 12, 2017.”). Fields also received “Christmas cards from Vanguard

 America” during his incarceration, but he did not keep any of them. Id.

                                       II. The Legal Framework

         “The basic philosophy” driving discovery in civil litigation today is “that prior to trial

 every party to a civil action is entitled to the disclosure of all relevant information in the

 possession of any person, unless the information is privileged.” 8 Charles Wright & Arthur

 Miller, Federal Practice & Procedure § 2001 (3d ed. 2002); accord Hickman v. Taylor, 329 U.S.

 495, 501 (1947) (“The way is now clear, consistent with recognized privileges, for the parties to

 obtain the fullest possible knowledge of the issues and facts before trial.”). “To that end, either

 party may compel the other to disgorge whatever [relevant] facts he has in his possession.”

 Hickman, 329 U.S. at 507; see Eramo v. Rolling Stone, 314 F.R.D. 205, 209 (W.D. Va. 2016).



                                                   10
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 11 of 26 Pageid#:
                                  11244



         Rules 26 through 36 of the Federal Rules of Civil Procedure provide specific devices or

 procedures—such as interrogatories, document requests, and depositions—for parties to obtain

 discoverable information. See Pruitt v. Bank of Am., N.A., No. 8:15cv1310, 2016 WL 7033972,

 at *2 (D. Md. Dec. 2, 2016); Middlebrooks v. Sebelius, Civ. No. 04-2792, 2009 WL 251411, at

 *3 (D. Md. Aug. 13, 2009). Courts rely “in large part on the good faith and diligence of counsel

 and the parties in abiding by these rules and conducting themselves and their judicial business

 honestly.” Metro. Opera Ass’n, Inc. v. Local 100, Hotel Emps. & Rest. Emps. Int’l Union, 212

 F.R.D. 178, 181 (S.D.N.Y. 2003). When they do not, Rule 37 provides one mechanism for a

 court to compel compliance, Fed. R. Civ. P. 37(a), or to sanction an unacceptable failure to

 follow the rules, see Fed. R. Civ. P. 37(b)–(f).4

         Under Rule 37(a), the “party seeking discovery may move for an order compelling an

 answer, . . . production, or inspection” from another party who “fails to answer an interrogatory

 summitted under Rule 33,” or “fails to produce documents, or fails to respond that inspection

 will be permitted—or fails to permit inspection—as requested under Rule 34.”5 Fed. R. Civ. P.


 4
  Federal courts also have inherent power to sanction conduct that offends the legal process, including a
 party’s “fail[ure] to preserve or produce” discoverable information for another’s use in litigation. Hodge
 v. Wal-Mart Stores, Inc., 360 F.3d 446, 450 (4th Cir. 2004); see Poole ex rel. Elliott v. Textron, Inc., 192
 F.R.D. 494, 497–99 (D. Md. 2000) (discussing both sources of the court’s authority). In this case, Rule
 37(b)(2) provides an adequate framework to determine whether Fields failed to obey court orders to
 provide or permit discovery and, if so, whether Plaintiffs’ requested evidentiary sanctions are appropriate.
 See Sines, 2019 WL 3757475, at *2 n.2 (citing Chambers v. NASCO, Inc., 501 U.S. 32, 50 (1991)).
 5
   Rule 34 applies only to documents, ESI, or tangible things within “the responding party’s possession,
 custody, or control.” Fed. R. Civ. P. 34(a)(1). “Control” in this context means “actual possession” or “the
 legal right to obtain” the requested material “on demand.” Terry v. Modern Inv. Co., No. 3:04cv85, 2006
 WL 2434264, at *6 n.15 (W.D. Va. Aug. 21, 2006) (Moon, J.) (internal quotation marks omitted); see,
 e.g., Poole, 192 F.R.D. at 501 (explaining it “is well established” that Rule 34 should be “broadly
 construed” so a party may be required to produce requested materials “even though it may not actually
 possess” them, and adopting the movant’s position that “documents in the possession, custody or control
 of a party’s attorney or former attorney are within the party’s ‘control’ for the purposes of Rule 34”).
 There is no such limitation on a party’s obligation to answer interrogatories. Bonumose Biochem, LLC v.
 Zhang, No. 3:17cv33, 2018 WL 10068638, at *6 (W.D. Va. Oct. 31, 2018) (citing Fed. R. Civ. P.
 33(b)(3)).

                                                     11
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 12 of 26 Pageid#:
                                  11245



 37(a)(3)(B)(iii)–(iv). “[A]n evasive or incomplete disclosure, answer, or response must be treated

 as a failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). Generally, “the party . . .

 whose conduct necessitated the motion, the party or attorney advising that conduct, or both” will

 be required to pay some portion of “the movant’s reasonable expenses,” including attorney’s

 fees, incurred in bringing a successful motion to compel. See Fed. R. Civ. P. 37(a)(5)(A).

        Separately, Rule 37(b)(2) gives the district court where an action is pending broad

 discretion to impose sanctions when a party “fails to obey an order to provide or permit

 discovery,” Fed. R. Civ. P. 37(b)(2)(A). See Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 758

 (5th Cir. 2019) (“Rule 37(b)(2)(A) allows a district court to impose a sanction when a party fails

 to comply with a discovery order, and the court has broad discretion in fashioning its sanction

 when it does so.”). “The rule’s language clearly requires two things as conditions precedent to

 engaging the gears of the rule’s sanction machinery: a court order must be in effect, and then

 must be violated, before the enumerated sanctions can be imposed.” R.W. Int’l Corp. v. Welch

 Foods, Inc., 937 F.2d 11, 15 (1st Cir. 1991); see also Carriage Hill Mgmt., LLC v. Bos. Lobster

 Feast, Inc., No. GJH-17-2208, 2018 WL 3329588, at *5 (D. Md. July 6, 2018); Victor Stanley,

 Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 518–20 (D. Md. 2010). “Courts are entitled to

 interpret broadly what constitutes an order,” REP MCR Realty v. Lynch, 383 F. Supp. 2d 984,

 998 (N.D. Ill. 2005), to provide or permit discovery under Rule 37(b)(2), see Carriage Hill

 Mgmt., 2018 WL 3329588, at *5 (district court’s oral order noting the parties’ agreement to

 provide discovery by an extended deadline did not provide grounds for relief under Rule 37(b)(2)

 because the oral “[o]rder did not mandate any particular action” and “did not explicitly direct any

 action from either party”). Cf. Belk v. Charlotte-Mecklenburg Bd. of Educ., 269 F.3d 305, 324




                                                   12
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 13 of 26 Pageid#:
                                  11246



 (4th Cir. 2001) (en banc) (acknowledging “the rule in this circuit that a district court . . . is best

 able to interpret its own orders” (quotation marks omitted)).

         Rule 37(b)(2)(A) “contains two standards—one general and one specific—that limit a

 district court’s discretion” in choosing sanctions.6 Ins. Corp. of Ir. v. Compagnie des Bauxites de

 Guinee, 456 U.S. 694, 707 (1982). “First, any sanction must be ‘just’; second, the sanction must

 be specifically related to the particular ‘claim’ which was at issue in the order to provide

 discovery.” Id. “Rule 37 sanctions must be applied diligently,” Roadway Express, Inc. v. Piper,

 447 U.S. 752, 763 (1980), “both as a matter of justice in the individual case and ‘to deter others

 who might be tempted to similar conduct,’” Lee v. Max Int’l, 638 F.3d 1318, 1320 (10th Cir.

 2011) (Gorsuch, J.) (quoting Nat’l Hockey League v. Metro. Hockey Club, Inc., 427 U.S. 639,

 643 (1976) (brackets omitted)). Sanctions include orders deeming facts established, prohibiting

 the disobedient party from entering designated matters in evidence, and entering default

 judgment. See Fed. R. Civ. 37(b)(2)(A). These options “are not exclusive and arbitrary but

 flexible, selective, and plural. The district court may, within reason, use as many and as varied

 sanctions as are necessary,” 8B Wright & Miller, Federal Practice & Procedure § 2284 (3d ed.

 2002), to achieve the Rule’s dual goals in the particular case, see Victor Stanley, 269 F.R.D. at

 533–34 (noting that Rule 37 sanctions serve “both normative . . . and compensatory” functions).

         The Fourth Circuit has “developed a four-part test for a district court to use when

 determining what sanctions to impose” under Rule 37(b)(2)(A). Belk, 269 F.3d at 348; see S.

 States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 597 (4th Cir. 2003). The




 6
   “Instead of or in addition to” any orders issued under this subsection, “the court must order the
 disobedient party, the attorney advising that party, or both to pay the reasonable expenses, including
 attorney’s fees, caused by the failure [to obey a discovery order], unless the failure was substantially
 justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

                                                      13
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 14 of 26 Pageid#:
                                  11247



 court must consider: (1) “whether the non-complying party acted in bad faith”; (2) the kind and

 degree of prejudice that noncompliance caused its adversary; (3) the need to deter the specific

 sort of noncompliance; and (4) “whether [any] less drastic sanctions” would be effective. Belk,

 269 F.3d at 348. Certain sanctions, such as giving an adverse inference instruction against a party

 who lost or destroyed material that should have been preserved for another’s use in the litigation,

 see Pls.’ Mot. 3, 11–14, further require the moving party to show the person “acted either

 willfully or in bad faith in failing to preserve relevant evidence” because an adverse inference “is

 not an appropriate sanction” where the “spoliator’s conduct is merely negligent,” Sampson v.

 City of Cambridge, 251 F.R.D. 172, 181 (D. Md. 2008) (citing Hodge, 360 F.3d at 450–51). See

 generally Ackerson v. Rector & Visitors of the Univ. of Va., No. 3:17cv11, 2018 WL 3097346, at

 *5–12 (W.D. Va. Apr. 11, 2018), adopted by 2018 WL 3097334, at *4–6 (W.D. Va. June 22,

 2018) (Moon, J.).

                                            III. Discussion

        Plaintiffs argue that Fields failed to fully answer the two sets of interrogatories submitted

 to him under Rule 33, failed to produce documents or permit inspection of his social media

 accounts and ESI as requested under Rule 34, and failed to obey three court orders directing “the

 Defendants” or “each Defendant”—i.e., Fields included—to provide or permit discovery of

 relevant ESI stored online or on their identified electronic devices. Pls.’ Mot. 2–3, 3–6, 7–8; Fed.

 R. Civ. P. 37(a)–(b); see also Pls.’ Reply Br. in Supp. of Mot. 2 (clarifying that Plaintiffs are not

 asking Fields to produce any electronic devices in the government’s custody because they

 “understand [he] cannot produce what he does not have”). While Plaintiffs filed their motion “as

 both a motion to compel and a motion for sanctions,” their primary concern is that the Court give

 an adverse-inference instruction and impose evidentiary sanctions because, in their view, “it is



                                                  14
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 15 of 26 Pageid#:
                                  11248



 clear Fields has not and will not produce discovery.” Pls.’ Mot. 3. I disagree that such sanctions

 are warranted at this point. See generally Sines, 2019 WL 3757475, at *12–13, *16.

 A.      Written Discovery Requests

         The Court’s Orders of March 26, 2018, and November 27, 2019, required Fields to fully

 answer or respond to Plaintiffs’ written discovery requests properly served on him at least thirty

 days before written discovery closed on February 5, 2020. See Pretrial Order ¶ 16, ECF No. 101;

 Am. Sched. Order of Nov. 27, 2019, at 1; Order of Mar. 26, 2018, at 5; Fed. R. Civ. P. 33(b)(2),

 34(b)(2)(A). Mr. Campbell served responses to Plaintiffs’ first set of RFPs and interrogatories on

 April 16, 2018, and to Plaintiffs’ second set of interrogatories on February 3, 2020. See Pls.’

 Mot. 3, 6. Many of those responses are deficient in form or substance. See Fed. R. Civ. P.

 37(a)(4).

         To start, Rule 33 requires that interrogatories “must be answered . . . by the party to

 whom they are directed,” that each interrogatory must “be answered . . . fully in writing under

 oath,” and that the “person who makes the answers must sign them.” Fed. R. Civ. P. 33(b)(1)–

 (3), (5). Plaintiffs’ interrogatories were “directed” to Fields, which means he is the only person

 who may “answer” and sign them.7 See Nat’l Fire Ins. Co. of Hartford v. Jose Trucking Corp.,

 264 F.R.D. 233, 238–39 (W.D.N.C. 2010); Saria v. Mass. Mut. Life Ins. Co., 228 F.R.D. 536,

 538–39 (S.D. W. Va. 2005); Garguilo v. MGI Comm’ns, Civ. A. No. 91-3885, 1992 WL 22242,

 at *2 (E.D. Pa. Feb. 5, 1992) (“While it is common practice for an attorney to prepare

 interrogatory answers, it is his client who must read and sign them . . . . under oath.” (citation

 omitted)). Fields did not sign any of the interrogatory responses that Mr. Campbell served on



 7
  Mr. Campbell must also sign the responses and objections, Fed. R. Civ. P. 26(g)(1)(B), but he cannot
 answer interrogatories directed to his individual client, Fed. R. Civ. P. 33(b)(1)(A).

                                                    15
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 16 of 26 Pageid#:
                                  11249



 Plaintiffs’ counsel, and there is no indication that any of Fields’s purported answers were made

 under oath. See generally Pls.’ Mot. Ex. D, at 2–6; id. Ex. E, at 2–8. Accordingly, Fields must

 cure those defects. Fed. R. Civ. P. 37(a)(3); see Saria, 228 F.R.D. at 540–41.

        Some of Fields’s responses are evasive or incomplete. Fed. R. Civ. P. 37(a)(4). For

 example, the fact that Fields cannot personally “access his social media accounts” from jail, Pls.’

 Mot. Ex. C, at 4, 5, 6, does not negate his obligation to provide the requested records of his

 online communications. Any responsive document held by Fields’s criminal-defense attorneys

 would also be within Fields’s “‘control’ for the purposes of Rule 34,” Poole, 192 F.R.D. at 501,

 if he has “the legal right to obtain the document on demand,” Terry, 2006 WL 2434264, at *6

 n.15, or to authorize counsel to release it. See Va. R. Prof’l Conduct 1.6(a), 1.16(e); cf. Warren v.

 Sessoms & Rogers, P.A., No. 7:09cv159, 2012 WL 13024154, at *4–5 (E.D.N.C. Nov. 26, 2012)

 (citing N.C. R. Prof’l Conduct 1.16(d)). Fields also must fully answer each of Plaintiffs’

 interrogatories asking about relevant documents or communications, even if he does not possess

 or control the actual records. See Bonumose Biochem, 2018 WL 10068638, at *6; Nat’l Fire Ins.

 Co., 264 F.R.D. at 239; Saria, 228 F.R.D. at 540 n.2. This obligation covers instances where

 Fields “liked,” shared, or reposted relevant online content originally created by other internet

 users. See, e.g., Pls.’ Mot. 5. Finally, when “the answering party lacks necessary information to

 make a full, fair[,] and specific answer to an interrogatory, [he] should so state under oath and

 should set forth in detail the efforts made to obtain the information.” Nat’l Fire Ins. Co., 264

 F.R.D. at 238. Fields must supplement his interrogatory answers to cure these defects. See, e.g.,

 Pls.’ Mot. Ex. D, at 3–4 (answer to Interrogatory No. 2); id. Ex. E, at 2–4, 6 (answers to

 Interrogatory Nos. 1, 3, and 5); see also id. Ex. C, at 6–7 (response to RFP No. 5).




                                                  16
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 17 of 26 Pageid#:
                                  11250



        Next, Plaintiffs assert that Fields refuses to “identify and give access to his social media

 accounts,” Pls.’ Mot. 1, even though their original discovery requests sought his “login

 information” and “passwords,” see id. at 4 (“Now, Fields says he cannot remember them,

 perhaps because he waited two years after Plaintiffs requested this information to try to produce

 it.”). As far as I can tell, however, Plaintiffs have never asked Fields either “under Rule 33” or

 “under Rule 34,” Fed. R. Civ. P. 37(a)(3)(B)(iii)–(iv), to disclose any social media account

 credentials or otherwise give Plaintiffs direct access to those accounts. See, e.g., Pls.’ Mot. Ex. B,

 at 9 (first interrogatories asking Defendants to identify electronic devices and social media

 accounts with usernames, but not their passwords or other credentials, that may contain

 requested materials); id. Ex. A, at 9–11 (requesting copies of documents and communications,

 social media activity referencing the Events or other Defendants, and “‘friends’ and/or ‘social

 connections’” lists). Additionally, as explained below, Plaintiffs have not shown that either the

 ESI Order or the Social Media Order applied to Fields. Thus, Fields’s failure to disclose his

 social media credentials or to give Plaintiffs direct access to those online accounts is not grounds

 for compelling him to do so under Rule 37(a), or for imposing sanctions under Rule 37(b).

        Conversely, Plaintiffs’ RFPs do instruct all Defendants that, to the extent they or their

 representatives (including attorneys) do not have copies of responsive online communications

 that they made or received, then the Defendant “must provide the consent necessary under the

 Stored Communications Act to permit the providers of electronic communications services and

 remote computing services to produce the [underlying] documents.” Pls.’ Mot. Ex. A, at 7 (citing

 18 U.S.C. § 2702); see, e.g., Pls.’ Mot. 2, 15 (noting Fields’s failure “to instruct social media

 companies to release his messages to Plaintiffs”). Fields maintains that he is unable to obtain

 documents and information from his accounts that may be relevant to this case. Although it is



                                                  17
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 18 of 26 Pageid#:
                                  11251



 Fields’s obligation in the first instance to obtain relevant information within his control, because

 he has not produced the information at this point in the case, the Court will require him to

 provide CSA consent forms for any requested social media accounts so that Plaintiffs may

 nonetheless be able to obtain that information. See Fed. R. Civ. P. 37(a)(3)(B)(iv), (a)(4).

 B.      Discovery Orders

         Plaintiffs have not shown that the ESI Order (ECF No. 383) or the Social Media Order

 (ECF No. 582) required Fields to provide or permit the specific discovery at issue in this motion,

 Pls.’ Mot. 6–8, 14–15. See R.W. Int’l Corp., 937 F.2d at 15; Carriage Hill Mgmt., 2018 WL

 3329588, at *5. The ESI Order—“drafted jointly by the parties and entered at their request,”

 Scott v. Clarke, 355 F. Supp. 3d 472, 492 (W.D. Va. 2019) (Moon, J.)—does not list Fields

 among the seventeen Defendants who “stipulated and agreed to the terms” of that Order. ESI

 Order 2. Plaintiffs correctly point out that, “[d]ue to his current incarceration, the deadlines in

 Section II shall not apply to Defendant Fields,” and that “Plaintiffs and Defendant Fields will

 enter into a separate stipulation and proposed order as to the timing to be applied to Defendant

 Fields,” id. at 7 n.2 (emphasis added).8 See Pls.’ Mot. 2, 7. The problem for Plaintiffs’ Rule 37

 argument, however, is that Fields is explicitly excluded from Section II’s substantive

 requirements that “the ‘Defendants,’” ESI Order 2, give Plaintiffs a certification form identifying

 all electronic devices and social media accounts that contain potentially relevant information,

 make those devices and accounts available to the Vendor for imaging and collection, and

 produce to Plaintiffs’ counsel all non-privileged ESI recovered therefrom, see id. at 7–9.

 Plaintiffs’ counsel also consistently represented to the Court that Fields was not one of the


 8
  There is no indication that counsel for Plaintiffs and Fields made any effort to negotiate this separate
 agreement before fact discovery closed on February 5, 2020, or before Plaintiffs filed their Rule 37
 motion to compel and for sanctions on March 9, 2020. See Pls.’ Mot. 7.

                                                     18
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 19 of 26 Pageid#:
                                  11252



 “Defendants covered by” the ESI Order’s substantive provisions, Order of Mar. 4, 2019, at 3.

 See, e.g., Pls.’ Mot. to Compel Imaging 2–3; Tr. of Hr’g on Pls.’ Mot. to Compel Imaging 4; Tr.

 of Feb. 12, 2019 Disc. Conf. Call 21; Tr. of June 5, 2018 Conf. Call 12–13. If Plaintiffs thought

 those requirements should apply to Fields, then it was their attorneys’ responsibility to negotiate

 with Mr. Campbell and make sure Fields was on the list of “the ‘Defendants’” who “stipulated

 and agreed to the terms [t]herein,” ESI Order 2. Cf. Bentley Fund. Grp. v. SK & R Grp., 609 S.E.

 2d 49, 56–57 (Va. 2005) (explaining that a “court may not add to the terms of the contracts of

 parties by construction, in order to meet the circumstances of a particular case,” and reversing

 the trial court’s construction of the term “Property” to include assets that were not “specifically

 defined” as such in the parties’ contract); Rutledge v. Rutledge, 608 S.E. 2d 504, 508–09 (Va. Ct.

 App. 2005) (applying principle of expression unius est exclusion alterius to a contract between

 private parties, and holding that the trial court did not err in refusing to award attorney’s fees for

 a proceeding not listed in the contract). At the very least, they should have brought to the Court’s

 attention Fields’s purported noncompliance before written discovery closed on February 5, 2020.

 Cf. Reed v. Beverly Hills Porsche, No. 6:17cv59, 2018 WL 10396252, at *2 (W.D. Va. Jan. 26,

 2018) (Moon, J.) (“Simply put, the law does not require a trial judge to indulge discovery

 motions filed after a court-imposed deadline when the party had a fair opportunity to pursue the

 matter before the deadline.”). The Court will not add Fields’s name to the ESI Order now.

        The Social Media Order entered on October 28, 2019, was the Court’s then-most recent

 effort to enforce the ESI Order’s terms. See Social Media Order 2–3 (directing the parties to

 submit proposed deadlines for each Defendant to review imaged ESI and produce discoverable

 material to Plaintiffs’ counsel “in accordance with” the ESI Order); Order of Mar 4, 2019, at 3

 (“All Defendants covered by the [ESI] Stipulation & Order, ECF No. 383, must produce their



                                                   19
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 20 of 26 Pageid#:
                                  11253



 electronic devices and social media account credentials . . . to the third-party vendor” by an

 extended deadline).9 The Social Media Order directed “each Defendant” to: (1) contact the

 Vendor to “determine what specific information, if any,” the Vendor needed in order “to access

 that Defendant’s identified social media accounts and devices”; (2) give the Vendor “the last

 known credentials used to access the identified social media accounts, regardless of whether the

 Defendant currently ha[d] access to the platform, or whether the account [was] active, inactive,

 or inaccessible”; and (3) provide “complete and accurate credentials (or consent) to access any

 social media accounts within the Defendant’s control that may contain discoverable

 information.” Social Media Order 2.

           As noted, this Order was entered after Plaintiffs’ counsel wrote to the Court detailing

 sixteen named “Defendants’ document discovery deficiencies,” Email from M. Bloch to J.

 Hoppe et al. 1–3 (Oct. 16, 2019 11:16 PM), and I held a two-hour conference call with counsel

 for the parties, including Mr. Campbell and Plaintiffs’ attorneys, to discuss both those problems

 and the discovery schedule more generally. At the hearing, Plaintiffs’ counsel explained that “a

 number of defendants . . . provided credentials to the vendor, but those credentials were

 ineffective because the platform had suspended the account and the platform needs consent from

 the defendants themselves” to release the contents of their online communications. Tr. of Oct.

 18, 2019 Disc. Status Conf. 26–27; see also id. at 28–34, 38–40. Later, counsel addressed

 Plaintiffs’ concerns about each Defendant named in their October 16 email to the Court. See

 generally id. at 38–74. Unlike Fields, those Defendants are also listed among “the Defendants”

 who “stipulated and agreed to the terms” in the ESI Order. See ESI Order 2; Email from M.

 Bloch to J. Hoppe et al. 1–3 (Oct. 16, 2019 11:16 PM). Plaintiffs’ counsel never mentioned any


 9
     Notably, Plaintiffs do not argue that Fields violated the March 4 Order.

                                                       20
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 21 of 26 Pageid#:
                                  11254



 problems with Fields’s discovery responses or his purported failure to comply with the ESI

 Order during the preceding eleven months. See generally id.; Tr. of Oct. 18, 2019 Disc. Status

 Conf. 4–78. They now assert, for the first time, that Fields was bound by the Social Media

 Order’s “credentials” and “consent” provisions because the Order refers to “‘each Defendant’”

 and “‘all represented Defendants’ (i.e., including Fields) who appeared by telephone to discuss

 the Social Media Order.” See Pls.’ Mot. 6 (quoting Social Media Order 2).10

         Viewing the Social Media Order in context of my other Orders and extensive discussions

 with counsel, I conclude that the Order did not apply to Fields. See, e.g., Order of Mar 4, 2019, at

 3; Order of Nov. 13, 2018, at 2; Tr. of Hr’g on Pls.’ Mot. to Compel Imaging 3–4, 29–34; ESI

 Order, at 2, 7–9; cf. Belk, 269 F.3d at 324 (acknowledging “the rule in this circuit that a district

 court . . . is best able to interpret its own orders”). It was not unreasonable for Mr. Campbell to

 reach the same conclusion. Cf. Belk, 269 F.3d at 348 (explaining that the district court acted

 within its discretion to sanction a party under Rule 37 where pretrial order’s provision instructing

 parties to file witness lists on the first day of trial was “clearly for the court’s convenience and

 could not reasonably be interpreted to apply to disclosures to the other parties”); Sines v. Kessler,

 No. 3:17cv72, 2020 WL 2736434, at *11 (W.D. Va. May 26, 2020) (“Generally, a party meets

 the substantially justified standard [in Rule 37(b)(2)(C)] when there is a genuine dispute or if

 reasonable people could differ as to the appropriateness of that party’s position or conduct.”



 10
   Plaintiffs overlook that the Order granting their Motion to Compel Imaging similarly directed “all
 Defendants who appeared at the hearing” on November 9, 2018, except for Defendant Richard Spencer,
 to “sign the consent form allowing Discord to produce any discoverable documents or electronically
 stored information in response to Plaintiffs’ subpoena dues tecum.” Order of Nov. 13, 2018, at 2. The
 Order excluded Spencer because his attorney was not prepared to discuss the matter at that hearing. See
 Tr. of Hr’g on Pls.’ Mot. to Compel Imaging 29–34. Mr. Campbell did not have an opportunity to address
 the Discord consent issue because the Court understood Plaintiffs were not seeking any discovery from
 Fields at that time. See id. at 3–4, 29–34. Plaintiffs do not assert that Fields was bound by the November
 13 discovery order simply because Mr. Campbell appeared on the phone call. See Pls.’ Mot. 6–8.

                                                    21
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 22 of 26 Pageid#:
                                  11255



 (quotation marks omitted)). Accordingly, neither the ESI Order nor the Social Media Order

 authorizes the Court to sanction Fields under Rule 37(b)(2). See R.W. Int’l Corp., 937 F.2d at 15.

 C.     Spoliation

        Finally, Plaintiffs argue Fields should be sanctioned for spoliating evidence, specifically

 a few Christmas cards that Fields received from Vanguard America during the two-plus years he

 has been incarcerated. Pls.’ Mot. 11–14, 17–19; see Def. Fields’s Br. in Opp’n to Pls.’ Mot. 6

 (noting that Fields received “two Christmas cards” from Vanguard America). Spoliation is “the

 destruction or material alteration of evidence or . . . the failure to preserve property for another’s

 use as evidence in pending or reasonably foreseeable litigation.” Silvestri v. Gen. Motors Corp.,

 271 F.3d 583, 590 (4th Cir. 2001). A party seeking spoliation sanctions must show spoliation

 occurred and their requested sanctions are warranted under the governing law. Blue Sky Travel &

 Tours, LLC v. Al Tayyar, 606 F. App’x 689, 698 (4th Cir. 2015). Spoliation has three elements:

        (1) [T]he party having control over the evidence had an obligation to preserve it
        when it was destroyed or altered; (2) the destruction or loss was accompanied by a
        “culpable state of mind”; and (3) the evidence that was destroyed or altered was
        “relevant” to the claims or defenses of the party that sought the discovery of the
        spoliated evidence, to the extent that a reasonable factfinder could conclude that the
        lost evidence would have supported the claims or defenses of the party that sought
        it.

 Walker v. Owens, No. 7:13cv425, 2016 WL 320998, at *2 n.3 (W.D. Va. Jan. 26, 2016) (Moon,

 J.) (alteration in original) (quoting Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494, 509

 (D. Md. 2009)). “[A]ny level of fault, whether it is bad faith, willfulness, gross negligence, or

 ordinary negligence” satisfies the second element, E.I. du Pont de Nemours & Co. v. Kolon

 Indus., Inc., 803 F. Supp. 2d 469, 497 (E.D. Va. 2011), whereas “the nuanced, fact-specific

 differences among these states of mind become significant in determining” any appropriate

 remedy or sanction for spoliation, Victor Stanley, 269 F.R.D. at 529. See Vodusek v. Bayliner

 Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995). Culpability also bears on the determination
                                                   22
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 23 of 26 Pageid#:
                                  11256



 whether the lost materials were in fact “relevant” to the claims or defenses of the party who

 sought those materials, as required to meet the third element. See Sampson, 251 F.R.D. at 179–

 80 (citing Vodusek, 71 F.3d at 156).

        “The broad contours of the duty to preserve are relatively clear,” Zubulake v. UBS

 Warburg LLC, 220 F.R.D. 212, 217 (S.D.N.Y. 2003), and flow logically from a civil litigant’s

 obligation to disclose and produce discoverable documents relevant to any party’s claim or

 defense after a complaint is filed, E.I. du Pont, 803 F. Supp. 2d at 496. See generally Fed. R.

 Civ. P. 26(b)(1), 33(a)(2), 34(a)(1), 37(d)–(e). Once the duty is triggered, a party must preserve

 documents that he knows or should know are, “or could be, relevant to the parties’ dispute.” Blue

 Sky Travel, 606 F. App’x at 698 (citing Turner v. United States, 736 F.3d 274, 282 (4th Cir.

 2013)). Fields’s duty to preserve potentially relevant correspondence or communications he

 received from any co-Defendant in this case arose, at the latest, when Plaintiffs served him with

 their Complaint in October 2017. See id. He certainly should have known that he needed to

 preserve such correspondence by the time Plaintiffs served their first set of written discovery on

 his attorney in January 2018. E.I. du Pont, 803 F. Supp. 2d at 496; see, e.g., Pls.’ Mot. Ex. C, at

 5–7 (RFP Nos. 3, 6); id. Ex. D, at 4–5 (First Interrogatory No. 3). Thus, Fields should have saved

 the Christmas cards he received from Vanguard America in late 2017, 2018, or 2019. See Tr. of

 Mar. 16, 2018 Conf. Call 24 (The Court: “[I]t is incumbent upon everyone to preserve any

 potentially relevant evidence. . . . I do take everyone’s obligation to preserve this evidence very

 seriously.”). Fields admits he threw away two cards. Def. Fields’s Br. in Opp’n to Pls.’ Mot. 6.

        The next question is whether Fields discarded the Christmas cards “with a culpable state

 of mind.” E.I. du Pont, 803 F. Supp. 2d at 497. “[A]ny level of fault,” whether ordinary




                                                  23
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 24 of 26 Pageid#:
                                  11257



 negligence, gross negligence, willfulness, or bad faith, satisfies this element.11 Id. Plaintiffs

 maintain “[t]here should be no question that Fields destroyed [t]his correspondence in bad faith”

 because he threw away the Christmas cards “after his duty to preserve arose, with knowledge of

 the Complaint,” Plaintiffs’ discovery requests, Pls.’ Mot. 14, and his “sworn statements” that “he

 never communicated with Vanguard America,” id. at 9, 14, and “he waited two years—until the

 last day of document discovery—to disclose his spoliation,” id. at 14. I cannot reach the same

 conclusion based on the information available to the Court.

         Fields’s failure to save Vanguard America’s cards was negligent, “perhaps even grossly

 negligent,” Ackerson, 2018 WL 3097346, at *9, considering that he received them after being

 arrested for his conduct at the Rally, and possibly many months after Mr. Campbell responded

 on Fields’s behalf to Plaintiffs’ discovery requests in April 2018. Cf. id. (finding the same where

 defendant’s former employee threw away notes from meetings he had with plaintiff after he

 received in-house counsel’s preservation order, even though he insisted the notes would not have

 contained relevant information). “The fundamental element of bad faith spoliation is advantage-

 seeking behavior by the party with superior access to information necessary for the proper

 administration of justice.” In re Ethicon, 299 F.R.D. at 519. At this point, all the Court knows

 about Vanguard America’s cards is that Fields received them sometime after August 2017.




 11
   “Negligence is a lack of due care, the failure to exercise the level of care expected of a reasonably
 prudent person acting under like circumstances.” In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig.,
 299 F.R.D. 502, 519 (S.D. W. Va. 2014). “Gross negligence is the same as ordinary negligence, except in
 degree.” Id. “In contrast, willfulness and bad faith require ‘intentional, purposeful, or deliberate
 conduct,’” id. (quoting Victor Stanley, 269 F.R.D. at 530), undertaken with the knowledge that the
 evidence was relevant to some issue in the litigation, see Hodge, 360 F.3d at 450. “The fundamental
 element of bad faith spoliation is advantage-seeking behavior by the party with superior access to
 information necessary for the proper administration of justice.” In re Ethicon, 299 F.R.D. at 519 (quoting
 Micron Tech., Inc. v. Rambus, Inc., 645 F.3d 1311, 1326 (Fed. Cir. 2011)). Willfulness requires a slightly
 lesser showing “that the actor intended to destroy the evidence,” Victor Stanley, 269 F.R.D. at 530, when
 he “knew the evidence was relevant to some issue” in litigation, see Hodge, 360 F.3d at 450.
                                                     24
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 25 of 26 Pageid#:
                                  11258



 There’s no information about their message or contents, other than Mr. Campbell’s suggestion

 that they probably were not “hate mail.” See Def. Fields’s Br. in Opp’n to Pls.’ Mot. 5–6. While

 it is possible the lost Christmas cards would have supported Plaintiffs’ claim that Fields

 conspired with other alleged Vanguard America members to commit racially motivated violence,

 see Pls.’ Mot. 2–3, 10, 13, neither party has presented any evidence suggesting Fields feared

 their contents would “expose relevant, unfavorable facts” about their alleged association,

 Sampson, 251 F.R.D. at 179. See Ackerson, 2018 WL 3097346, at *10–11 (discussing evidence

 necessary to show relevance and intent). Thus, even assuming spoliation occurred, the Court

 cannot yet conclude Fields threw away the Christmas cards “for the purpose of depriving [his]

 adversary of evidence,” Powell v. Town of Sharpsburg, 591 F. Supp. 2d 814, 820 (E.D.N.C.

 2008). Giving an adverse-inference instruction on this record would be inappropriate. Sampson,

 251 F.R.D. at 181.

                                           IV. Conclusion

        For the foregoing reasons, I find that Fields failed to properly answer interrogatories that

 Plaintiffs submitted to him under Rule 33 and failed to produce relevant documents as requested

 under Rule 34. Accordingly, Plaintiffs’ motion to compel will be GRANTED IN PART and

 Fields shall have twenty-one (21) days to cure the defects discussed in Section III.A. Plaintiffs’

 motion will be DENIED in all other respects. The parties shall bear their own expenses incurred

 in litigating the motion to compel. See Fed. R. Civ. P. 37(a)(5)(C).

        Plaintiffs failed to show that either the ESI Order or the Social Media Order required

 Fields to provide or permit discovery beyond the materials or information that Plaintiffs properly

 requested from him under Rule 33 or Rule 34—which did not include requests to disclose any

 social media credentials or to give Plaintiffs direct access to any online accounts. Accordingly,



                                                 25
Case 3:17-cv-00072-NKM-JCH Document 759 Filed 06/11/20 Page 26 of 26 Pageid#:
                                  11259



 their motion for sanctions under Rule 37(b)(2) will be DENIED in its entirety. Their request for

 an adverse-inference instruction related to the Christmas cards from Vanguard America will be

 DENIED without prejudice.

         A separate Order shall enter. The Clerk shall send a copy of this Memorandum Opinion

 to the parties.

                                                     ENTER: June 11, 2020



                                                     Joel C. Hoppe
                                                     U.S. Magistrate Judge




                                                26
